Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a filter device having a case having a substantially bottomed tubular shape with an open upper end; a filter element having a substantially cylindrical shape provided inside the case; a lid body provided on the case so as to cover the upper end of the case; and an inflow portion and an outflow portion provided in the case, the inflow portion and the outflow portion communicating between an internal space and an external space of the case; and a detector that detects an environmental parameter, wherein: the lid body includes a flange portion and a cover, the flange portion having a substantially cylindrical shape is fixed to the case, and the cover having a substantially plate shape is provided on an upper side of the flange portion so as to cover a hollow portion of the flange portion; the cover is detachably provided to the flange portion, the flange portion has a first hole; the cover has a second hole; the first hole and the second hole communicate between the space inside the case and the space outside the case; the flange portion is sandwiched between the cover and the case; and the flange portion has a third hole opened in a direction along a plane perpendicular to a central axis of the case having a substantially bottomed tubular shape, the detector being inserted in the direction into the third hole, in combination with any remaining limitations in the claim.  Rosaen (US 3,382,978) lacks a detector that detects an environmental parameter, the flange portion sandwiched between the cover and the case; and the flange portion having a third hole opened in a direction along a plane perpendicular to a central axis of the case having a substantially bottomed tubular shape, the detector being inserted in the direction into the third hole, and it would have not been obvious to modify because there is no reason or suggestion to do s and the filter would not operate as intended.
Claims 2-5 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778